      Case 2:20-cv-00321-RB-GJF Document 1 Filed 04/09/20 Page 1 of 12




                                                                 **#laHP,*,,*
                 rN THE rrNrrED .TATES DrsrRrcr.ouffmNwimffiry
                       DTSTRTCT OF r\tEW MEXTCO Z0Ipfi _g pH 3: g
                                                               f


DAVID WARNER
    PLAINTIFFIPETITIONER,

           Vs.                                      Case   No.   I e -v 3a I G[r
CITY OF ROSWELL, AND MAYOR
DENMS J. KINTIGH IN HIS PERSONAL
AND OFFICIAL CAPACITY,
ROSWELL POLICE DEPARTMENT,
CHIEF OF POLICE PHILIP SMITI{, IN
HIS PERSONALAND OFFICIAL CAPACITX
ROSWELL POLICE OFFICER JOEL SMOYER
IN HIS PERSONALAND OFTICI4L CAPACIry
ROSWELL ATTORNEY PAUL SANCINZ,,
MUMCIPAL COURT JUDGE LOU TT{EiLION N.I
HIS PERSONAL AND OFFICIAL CAPACITY,
MUMCIPAL COURTJUDGE ERIC BRACKEEN
IN HIS PERSONALAND OFFICIAL CAPACITY.
MUNICIPAL COURT CLERK JANE DOE,
         DEFENDANT' S/RE SPONDANTS.

                                 COTIPLAINT

COMES NOW David Warner- plaintiffipetitioner with his Complaint pursuant to

Title 42 U.S.C. $ 1933 for Unitp$ SFI"S Constitutional Violations, Dam4ges
                                .'
and Declaratory Relief agiigst Defendgnts while acting under color of law, City   of
                                    ,




Roswell a Municipality, Chief of Police Philip Smith, Roswell Police Officer Joel

Smoyer, Dennis J. Kintigh, Mayor of the City of Roswell, Municipal Court Judge

Eric Brackeen, Municipal Court Judge Lou Mallion, Municipal Court Judge Clerk
                                         I
Case 2:20-cv-00321-RB-GJF Document 1 Filed 04/09/20 Page 2 of 12
Case 2:20-cv-00321-RB-GJF Document 1 Filed 04/09/20 Page 3 of 12
Case 2:20-cv-00321-RB-GJF Document 1 Filed 04/09/20 Page 4 of 12
Case 2:20-cv-00321-RB-GJF Document 1 Filed 04/09/20 Page 5 of 12
Case 2:20-cv-00321-RB-GJF Document 1 Filed 04/09/20 Page 6 of 12
       Case 2:20-cv-00321-RB-GJF Document 1 Filed 04/09/20 Page 7 of 12




 clerk of the Court ofAppeal Mark Reynolds.

 28. On July    lT,z}lg"Notice sfNon-f,rry Trialn was set for July 26,2019             at

 9:00 a.m. before the Honorable Thomas E, Lilley Fifth Judicial Districr Judge.

 29. onAugust 7 , 2819,        "   Mer   Granting Defendurf,J* " yerified Motion for De

Novo Review of Municipal Cowt's Denial of fufendant's Rights,, was granted to

                                                                                                        :    ,;
                                                                                                   t'.r:iffi
                                                                                                    ^
                                                                                                        {i,1r'[ 'I4.' ;,   -


                                              rB$qdiagd the DefAnentb abifriy ts ':                '-"       11'.t"1
       prepare    for trial ond canstiAttd a futful of fug process; and As sinction..         .
       Wcer       smoyer should be acludedfiom testifyiig at trial in Roswell
       Municipal Court...".

                                                           " was filed in Mwricipat Currt   by           ,   ,,,




31. These actions by Defendarns           ttiiie'acting under color of law did cause
plaintiffto   be damaged (documerru'st&rtit'bb in the Fifth Judicial District Court

Record Proper), where plaintiffwas citcd into Municipal Court, found guilty,
                                                  .,

appealed to   District0ourt        w.hore lenrer'ooaq.s ,rrlirrg was affirmed then appcaled   to



reversed.

32. As a result   ofthe
                      j'
                         Crty of

Municipal Court's unconstinrtional implementing and execution of their policies,
                       i'"iitj!1"r'1t
                      '"   1               '


customs, ordinances, regufatio.ns,,failure                            and decisions they have
                                   ':            1o
                                                       fai{sryrvise
                                                 7
         Case 2:20-cv-00321-RB-GJF Document 1 Filed 04/09/20 Page 8 of 12




 allowed or adopted have bgpn implemented against other pro se defendant denying




                     ,t.           rIB$"r€AU                         T                            ACfiON
32. Plaintiff re alleges,and,r€stdes above pmagraphs I -3 1.

33. Plaintiff was denied his rigfit to con&ont wjtress(es)
                                         ,      ..     \ , under
                                                             --  the con&ontational
                                                            I
clause   ofthe   con             wlfu'fficsr;lod                               Smoyer refused to be interyiewed,srd

give statement. The Confronhtion Clatrse'of the Sixth Amendment guamntees
                                                                          all
criminal defendants, state and ftdsral, the ri$t ,to be confronted with the
         ,
witress(es)
                     :..\ ..,
              against''tliem).';'i            3    r I i'                .i .,             , ,'


                                                                        "
34. The actions by   ofiicer smoyei were supported by city Auorneys paul

Sanchez, Jonathan e. Roehlk, AaJop                   and Municipal Judges Eric
                            . ,,r: i .'.$. $glfoma4
                                           ).i {  .i
Brackeen and Lou Mallion bv              thg::::::::::::::::re,gEgEent                            to continue prosecuting plaintiff.




36. On   April 17,20!7,one         dag.pngT to                   j3 M*i"ipal Cour! Defendant Officer
                                                            S1|
                                                             ,],
Joel Smoyer was                        to be interviewed by plaintiffat the Roswell public

Library.
                                                                                   :
                                                                     '.ri/i



                                                            ,,8       ,
                                                             a ,, ! I :       l,       :




                     ,i.,,Ii    ,. t     lj   .,    ,,.,;             rrr'| i
                                                                .1
          Case 2:20-cv-00321-RB-GJF Document 1 Filed 04/09/20 Page 9 of 12




 37 .   Plantiffwas first to amive at &e.libmry        and was setting up his recording

 equipment when                Smoyer arrived accompanied by Roswell City             Attorney
                     !fficer                                                                               ,'

 Paul Sanchez. Upon seeing plaintiffwith the recording equipment Officer stated

that he would not provide any statements nor oonduct an interview while being

recorded. Plaintiff   ;ted tfrrt iie *.Ua
                                      ,,-,-       contintr to record at which time Officer

Smoyer and city                decide{4lgovq_ ,
                    $v                          ,


38. Officer Smoyer's refusd to povide aod interview or to have plaintifftako
                                                                             his

statement denied plaintiff his Right to Due &ocess causing plaintitrdamages.

                                                                                                                ,,




                        :,"Trfilifi$Au$B
                                                      dFacnoN
39. Plaintiffre
                  "U.8
                       ,h                          iiiil&       t-1s.         :




40. The failure to.atx,6f dbferidr*n6;CltyofRoswCll and Mayor of Roswell, Dennis

J.   Kintigh and Roswell CtrMof Polipe'Phi'lip Soittt and Officer Joel Smoyer

deprived the plaintiffuft-rtspdrd.dd,rigfuiunder the laws of tho United States

and the United    Steeison$ffi;h.66q&gplaintiffhis rightto                        Due hmess.

41. The City ofnoswelt,        Mey;D";ll. ffii*t,             and Chief   ofpotice philip $rnith       ,


and Officer Smoyer acted       un&r     ooJor gf stete law.

42.The training plicies of the dcMant City of Roswell, Mayor Dennis   J.                           :'


Kintigh, Roswell Police nryit&rerit i*A'$i of pblice philip Srnith were not                        l




adequate to preventlVio&i{djfisi6rftade byrits       ffiployges train its police officers to




                                  lri,,.!,,   i
          Case 2:20-cv-00321-RB-GJF Document 1 Filed 04/09/20 Page 10 of 12




  handle the usual ano            rcuniqg      sigrations with which they must dear           with                                       ,




 43' The defendant Crty of Roswell, ldayorDennis J. Kintigh
                         ..       I                 ,
                                                            and Roswell police
                                                             a     l




 substantial risk that its policies wene inadequate to prevent
                                                               violations of law by its
 employees known or obvious oonsequences of its failure
                                                        to train its police officers
 employees adequately.

 44.\\efailure     of         l                Ci1y,                     h,Iayor Dennis J.
                                                                                              :   '
                                                                                             Kintigh,
                                                                                                      :   :-   a-:;'
                                                                                                                            ;
                                                                                                                       "r"-i1i,r;,
                                                                                                                                     :




 Roswell Police Departnent and Chief                       ofklice      Philip smith to preve,nt violations
 of    laws and rights   tr'its **                       to prwide adequate training caused the

 deprivation of the plaintiffsdghts liir the.Officef Joel Smoyer;
                                                                  ttrat is, the
 defendant's failure to prevEnt          vblhefu af lalh by its employees to tain                 is so
closely related to thc:dq6i+efilid'ot'ttic ptaiditrs,rights as
                                                               to be the moving fonge




                                      TOURTI{ CAUSE OFACTION
                         ,               t,.               ' ,   ait,




45' Defendant Rosurcll Police Offisq Jml Smoyer acted
                                                      under color of law.
46. City and Mayor,gf;So*ye$                   pd       &oswell,Chi,ef of police actEd under color of,
state law;

47 .   The acts and failure ro acr by &fmdaffis CiS and Mayor
                                                              of Roswell and Chief
of Police deprived,the p$ryiff,of
                                  fiisp,a$icufar,riehts under the laws of the United
                         "l0
               Case 2:20-cv-00321-RB-GJF Document 1 Filed 04/09/20 Page 11 of 12

                                ri,,       ,iiil., ,l,. uitii:1
                                                        .,             r,




 States        constitutiol by tneiruaeonstitutio*nl implementing and
                                                                      execution oftheir
 policies, customs, ordinmces, regulations, failure
                                                    to train and strpervise.
 48      .   rhe o.   r.na*il   c   rrfi ; ilffi :#ftfifrii' #'ilor*r i cr,Lr Li prri.", *iei
 pursuant to an expressly adoptsd official policy
                                                  or a widespread or longstanding
 practice or custom of the defendant officer Joel
                                                  smoyer.
 49      ' The defendants City and Mayor of Roswell and Roswell Chief of police
 official policy or wi&dipreafor lonsi
                                                                     1ilrac1ice or custom caused the

 deprivation of the plaintitrs rights by the officer Joel
                                                          Smoyer that is, the
 Defendants Crty          ad Mayor ofRsswell md Roswell Chief of police official policy
 or widespread or                                             bf'0iiit6rii is So closely related to the
deprivation of the dloi*iffs ridhtq as to                      be'ru moving     force that caused rhe
ultimate injtry.

                           t "i::   1,   ,rmqs{t6t            SB{$FACTION
49. Plaintiffre alleges and restdtesbbbve
                                          ir.ragraphs r-49.
50' Plaintiffwas enpged in a comtiu*ionally protected
                                                      activity of recording
in   a   public area of    pffib',trffitiillHfld                    Eoiwell Police Offics Joel Smoya.

                                                                      chill a person ofordinary           l. .,,!




defendant's conduct.



                                          tr   i i I i: , \

                                               ii
        Case 2:20-cv-00321-RB-GJF Document 1 Filed 04/09/20 Page 12 of 12




                                     .,, .i.'.

 53. As a result of deftndant's ectiqr pteintiffw,as
                                   l.    ':          damaged.
                    .       i. :             i ..
                    . , .,, ,i
                                 . ,, , r, :,




                   request,
issues triable by jur-y;
                                  .jnfu aqountG) to be pror/etr at trial                               ,




bv theiury to mily'
                    * e$takigf #'t x a.*ue"s inctudingibut not limited
to damages of rights gtp{a$€cd by
                                               te united
                                                    ,-''
                                                         states constitution,               punitive
damages; request aq order from this Horc,$rHg
                                                                         court for injunction
against Defendant City of Rosweu and otlrcr Defendants
                                                       as necessary in order that

the Riehts of others similarly situated ar€
                                                                        ---- police Officers are
                                                         not violated and
                    \ i.r:i! r . ..;rr. iiri,t lfi;rliililil
                                           :     f,.
                                                              ,,. *,,1-
                                 fr-n#''
                       :                                      '-;.   :   :   "

properlv trained a{pqney;
                                                                     i           ;
                                                                        the right to amend complaint

as provided by the nrlps     aS q*F-q{tyl sns,any qther or further relief deemed
necessary and just.




                                                       i,:   I i"


                                                       t2
